Title: From Alexander Hamilton to Philip Livingston, 2 April 1792
From: Hamilton, Alexander
To: Livingston, Philip



My Dear Sir
Philadelphia April 2d1792

I thank you for sending by express the Chief Justice’s Letter. It will enable me to enter the Market more advantageously for the support of the Debt. I detained the express ’till today, in expectation of being able to forward by him the result. But certain indispensable engagements of some of the Trustees prevent a Meeting ’till tomorrow. The arrangement will be conveyed by express.
I observe that certain characters continue to sport with the Market & with the distresses of their fellow Citizens. ’Tis time there should be a line of separation between honest Men & knaves; between respectable stockholders and dealers in the funds, and mere unprincipled Gamblers. Public infamy must restrain what the laws cannot.
This spirit must be cultivated among the friends of good government and good principles. The relaxations in a just system of thinking, which have been produced by an excess of the spirit of speculation must be corrected. And Contempt and Neglect must attend those who manifest that they have no principle but to get money.
Yrs. with great regard
A Hamilton
P. The monies which you will have paid for the two expresses will be reimbursed at the Treasury. Be so good as to take Receipts for what you pay & make out a little account against the Secretary of the Treasury charging for so much paid at each time to express A or B to carry a letter from the Chief of the United States to the Trustees of the Sinking fund. Send this to Mr. Kean.
P. Livingston Esqr.
